VANDE WALLE, Chief Justice,
concurring.
[¶ 28] I concur in the result reached by the majority opinion. I write separately to note that if the record is sufficient to conclude that the certificate of endorsement of the Republican candidates for governor and lieutenant governor did not contain the names of the candidates on one certificate of endorsement and the certificate of endorsement of the Democratic candidates for governor and lieutenant governor did not contain the names of the candidates on one certificate of endorsement, and if the applicable constitutional and statutory provisions require that the names of the candidates for both offices be named on one certificate of endorsement, I would nevertheless conclude that Riemers is not entitled to relief because his petition for that relief came too late. The appropriate time to request the relief to have the Republican and Democratic nominees’ names removed from the ballot was before the primary election, not after the electorate had voted in that election. See N.D. Const, art. Ill, § 7 (providing that if a decision of the secretary of state with regard to an initiative or referral petition is being reviewed at the time the ballot is prepared, the measure is to be placed on the ballot “and no court action shall invalidate the measure if it is approved at the election by a majority of the votes cast thereon”).
[¶ 29] Nor is it material that Riemers’ name appeared on the ballot as a candidate for governor when it should not have been on the ballot without a candidate for lieutenant governor. Presumably if the Libertarian candidate for lieutenant governor had completed the statement of interest his name and Riemers would also have appeared together on the ballot under the Libertarian column. These facts were known before the primary election and the appropriate time to raise these issues was before the primary election.
[¶ 30] DALE Y. SANDSTROM, concurs.